Case: 18-13554    Date Filed: 12/21/2018   Page: 1 of 2


                                                        [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ______________________

                               No. 18-13554
                           Non-Argument Calendar
                          ______________________

                    D.C. Docket No. 1:18-cr-00039-MHC-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

RASHADI ANDRE WEARING,

                                                            Defendant-Appellant.

                          ______________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                          ______________________

                              (December 21, 2018)

Before JORDAN, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:

      Rashad Wearing (whose name is misspelled in the style of the case)

challenges, as substantively unreasonable, the seven-month sentence the district

court imposed for his violation of supervised release. Reviewing for abuse of
                   Case: 18-13554       Date Filed: 12/21/2018       Page: 2 of 2


discretion, see Gall v. United States, 552 U.S. 38, 41 (2007), we affirm. First, the

violations included several positive tests for the use of marijuana, several instances

of failure to report for drug screens, and extending an out-of-district trip without the

authorization of the probation office. As the district court explained, there was a

“consistent pattern of issues.” D.E. 12 at 56. Second, the sentence was within the

advisory guidelines ranges of seven to thirteen months. Third, the district court

considered mitigating factors, such as the length of Mr. Wearing’s original sentence.

Fourth, the district court believed that a term of imprisonment was necessary to

reflect the seriousness of the violations and to provide deterrence. See D.E. 12 at

70.



          AFFIRMED. *




*
    We are issuing a brief opinion given the expedited nature of the appeal.
                                                   2